DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/2/2021 has been entered. 
Drawings
The drawings are objected to because Figures 4 as amended is merely a duplicate of Figure 8. Figure 4 should be reinstated as originally presented. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, “s” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 9 recite “wherein the resistance-sensitive elements include two types of resistance-sensitive elements, the two types correspond to two different orientations of the barber-pole electrodes to provide two corresponding sensitive directions for the Wheatstone bridge” which constitutes new matter since it lacks antecedent basis in the original disclosure. The original specification only discloses sensitive directions in reference to Figure 7; i.e., the two chips 200 and 300 with different sensitive directions (see page 7, lines 18-20). 
Claims 2, 4-6, 10, and 11 are rejected due to their dependencies upon claims 1 and 9, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10, depending upon claim 9, recites “wherein a long axis of AMR strips for the first type of resistance-sensitive elements is in a first direction, and a long axis of AMR strips for the second type of resistance-sensitive elements is in a second direction perpendicular to the first direction” which appear to be inconsistent with the limitation “the two types of resistance-sensitive elements are alternately arranged parallel to each other” of claim 9. 
Claim 11 is rejected due to its dependency upon claim 10.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
The Applicant argues that “FIG. 7 is a specific embodiment in which two chips with different sensitive direction are used to perform different measurement functions. Each of the two chips provide its own Wheatstone bridge with different orientations of the barber-pole electrodes on different bridge arms. The present subject matter is not limited to the embodiment illustrated in FIG. 7 with two chips, as the multiple groups of AMR strips are parallel to each other or the multiple groups of AMR strips are arranged in a parallel direction and a perpendicular direction”. However, as discussed in the interview on 4/22/2021, the only instance the original disclosure recites sensitive directions is in fact in reference to Figure 7; i.e., the two chips 200 and 300 with different 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
4/23/2021